DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 21-26, 28-34 and 36-40 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (hereinafter “Zhou”) (U.S. Pub. No. 2010/0291419A1, cited by Applicant).
Regarding claims 21 and 37, Zhou teaches a battery module 100 comprising a heat exchanger (vapor chamber) having an outer shell 102 and one or more separators 104, one or more battery cells 106, and coolant 110 (see paragraph 19; FIGS. 1B and 1C).  The heat exchanger defines a first volume 108A between the inner surface of the shell 102 and the outer surface of the separators 104, and a second volume 108B within the separators 104 (see paragraph 20).  The separators 104 may be shaped such that when one or more battery cells 106 are positioned within the second volume 108B within the separators 104, most of the outer surface of the battery cells is in physical contact with the inner surface of the separators 104 (see paragraph 21).  Thus, it is understood that some portion of the outer surface of the battery cells 106 may extend beyond the separators 104 (disposed partially within the vapor chamber).  The coolant 110 may only partially fill the first volume 108A and as the temperature of the coolant 110 reaches boiling point, the latent heat of the coolant 110 keeps the temperature from rising while the coolant 110 goes through a phase transition (working fluid changes phases within the vapor chamber) (see paragraph 23).
Regarding claims 22 and 38, one of ordinary skill in the art would expect the ends of the battery cells 106 which extend beyond the separators 104 to include the terminals thereof in order to make parallel and/or serial electrical connections between the battery cells 106.
Regarding claims 23 and 39, Zhou teaches that the separators may have a cylindrical shape  and are understood to be open at one end (orifice) to receive the battery cells 106 (see paragraph 21).
Regarding claims 24 and 40, FIG. 1C of Zhou illustrates an orientation of the heat exchanger in which the coolant 110 is pulled downward by gravity along the battery cells 106.
Regarding claim 25, FIG. 1C of Zhou illustrates an orientation of the heat exchanger in which coolant 110 at the bottom of the first volume 108A may evaporate and condense on an upper surface of the first volume 108A.
Regarding claim 26, Zhou teaches that the battery module 100 may be provided with inlets 112 and outlets 114 for circulating coolant through manifolds 204.  The manifolds 204 may be connected to one or more circulating mechanisms 206 (heat pump) and/or one or more secondary heat exchangers 208 (cold plate) which may be formed to be enclosed within a housing 202 of the battery module 100 (see paragraph 27; FIG. 2).
Regarding claim 28, one of ordinary skill in the art would expect the battery system of Zhou to exhibit a level of thermal transfer that is similar to the claimed level of thermal transfer because the structure of the battery system of Zhou is substantially identical to that of the claimed thermal management system.  It has been held by the courts that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. See In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (see MPEP § 2112.01).
Regarding claim 29, Zhou teaches a battery module 100 comprising a heat exchanger (vapor chamber) having an outer shell 102 and one or more separators 104, one or more battery cells 106, and coolant 110 (see paragraph 19; FIGS. 1B and 1C).  The heat exchanger defines a first volume 108A between the inner surface of the shell 102 and the outer surface of the separators 104, and a second volume 108B within the separators 104 (see paragraph 20).  The separators 104 may be shaped such that when one or more battery cells 106 are positioned within the second volume 108B within the separators 104, most of the outer surface of the battery cells is in physical contact with the inner surface of the separators 104 (see paragraph 21).  Thus, it is understood that some portion of the outer surface of the battery cells 106 may extend beyond the separators 104 (disposed partially within the vapor chamber).  The coolant 110 may only partially fill the first volume 108A and as the temperature of the coolant 110 reaches boiling point, the latent heat of the coolant 110 keeps the temperature from rising while the coolant 110 goes through a phase transition (working fluid changes phases within the vapor chamber) (see paragraph 23).  The battery module 100 may be utilized to power an electrical vehicle, in which case it is understood that the battery module 100 would be connected to an electric motor (see paragraph 18).
Regarding claim 30, one of ordinary skill in the art would expect the ends of the battery cells 106 which extend beyond the separators 104 to include the terminals thereof in order to make parallel and/or serial electrical connections between the battery cells 106.	
Regarding claim 31, Zhou teaches that the separators may have a cylindrical shape  and are understood to be open at one end (orifice) to receive the battery cells 106 (see paragraph 21).
Regarding claim 32, FIG. 1C of Zhou illustrates an orientation of the heat exchanger in which the coolant 110 is pulled downward by gravity along the battery cells 106.
Regarding claim 33, FIG. 1C of Zhou illustrates an orientation of the heat exchanger in which coolant 110 at the bottom of the first volume 108A may evaporate and condense on an upper surface of the first volume 108A.
Regarding claim 34, Zhou teaches that the battery module 100 may be provided with inlets 112 and outlets 114 for circulating coolant through manifolds 204.  The manifolds 204 may be connected to one or more circulating mechanisms 206 (heat pump) and/or one or more secondary heat exchangers 208 (cold plate) which may be formed to be enclosed within a housing 202 of the battery module 100 (see paragraph 27; FIG. 2).
Regarding claim 36, one of ordinary skill in the art would expect the battery system of Zhou to exhibit a level of thermal transfer that is similar to the claimed level of thermal transfer because the structure of the battery system of Zhou is substantially identical to that of the claimed thermal management system.  It has been held by the courts that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. See In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (see MPEP § 2112.01).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 8, 15 and 17 of U.S. Patent No. 10,998,590 (reference patent). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 21-36 are anticipated by claims 1, 2, 8, 15 and 17 of the reference patent.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHAN J ESSEX whose telephone number is (571)270-7866. The examiner can normally be reached Monday - Friday, 8:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571) 272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHAN J ESSEX/Primary Examiner, Art Unit 1727